            Case 2:21-cv-00715-TLN Document 8 Filed 09/07/21 Page 1 of 2


 1   BLANK ROME LLP
     Cheryl S. Chang (SBN 237098)
 2   Chang@BlankRome.com
 3   2029 Century Park East, 6th Floor
     Los Angeles, CA 90067
 4   Telephone:    424.239.3400
     Facsimile:    424.239.3434
 5
     Gregory F. Vizza (pro hac vice to be filed)
 6   Vizza@BlankRome.com
 7   Matthew E. Kaslow (pro hac vice to be filed)
     MKaslow@BlankRome.com
 8   One Logan Square
     130 North 18th Street
 9   Philadelphia, PA 19103
     Telephone:     215.569.5500
10
     Facsimile:     215.569.5555
11
     Attorneys for Appellant,
12   Bimbo Bakeries USA, Inc.

13
                                         UNITED STATES DISTRICT COURT
14
                                        EASTERN DISTRICT OF CALIFORNIA
15

16
         In re:                                                District Court Case Number
17       Svenhard’s Swedish Bakery                             NO. 2:21-CV-00715-TLN
                               Debtor.
18
                                                               Bankruptcy Court Case Number
19       Bimbo Bakeries USA, Inc.                              NO. 19-15277-C-11
                               Appellant,
20                                                             Adversary Proceeding Number
                                   v.                          NO. 2:20-ap-1019
21
         Svenhard’s Swedish Bakery,                            ORDER GRANTING JOINT
22
                               Appellee.                       STIPULATION TO FURTHER
23                                                             EXTEND BRIEFING SCHEDULE IN
                                                               BANKRUPTCY APPEAL
24

25
                                                       ORDER
26
             Pursuant to the parties’ stipulation, IT IS SO ORDERED that the deadline for Appellant
27
     Bimbo Bakeries USA, Inc. (“Bimbo”) to file its opening brief and excerpts of record (the “Opening
28
     147023.01603/126727391v.2                            1
                                          ORDER GRANTING JOINT STIPULATION TO
                                 FURTHER EXTEND BRIEFING SCHEDULE IN BANKRUPTCY APPEAL
            Case 2:21-cv-00715-TLN Document 8 Filed 09/07/21 Page 2 of 2


 1   Brief”) shall be further extended from September 10, 2021, to October 11, 2021. All other deadlines

 2   in the Briefing Schedule shall be calculated from the service of Bimbo’s Opening Brief and the

 3   service of any other briefs filed thereafter according to the respective time periods originally set

 4   forth in the Court’s Briefing Schedule in Bankruptcy Appeal [Docket No. 4].

 5   DATED: September 7, 2021

 6

 7
                                                                   Troy L. Nunley
 8
                                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     147023.01603/126727391v.2                            2
                                          ORDER GRANTING JOINT STIPULATION TO
                                 FURTHER EXTEND BRIEFING SCHEDULE IN BANKRUPTCY APPEAL
